Maesiiall, J.
The objections to the judgment are efficiently answered by the following:
1. Whether the lumber, at the date of the deed to defendants, was a fixture and so part of the realty, in the most favorable view for respondent, was a mixed question of law and fact, and no request having been made for a finding by the jury in respect thereto, it is presumed that the decision of the matter was left to the court and the result cannot be disturbed, since it is not clearly contrary to the evidence.
2. The verdict of the jury is broad enough to negative there having been any occurrence characterizing the sale of the land to defendants constituting an express or implied agreement that the lumber should pass as part of the subject of the sale transaction, or in the light of which either the bill of sale or the deed should be read as including such property, and the decision in that regard is fairly supported by the evidence.
3. The meaning of the language of the bill of sale to der *271fendants, as regards whether the parties intended thereby to include the lumber, so far as not covered in plaintiffs favor by the verdict, was a matter for the court to determine, and it seems that its construction of the paper is the most reasonable one which can be given. The words “etc., including everything but household furniture” following the long schedule of articles such as, generally, characterize a farm property, in the absence of pretty clear circumstantial indications to the contrary, or express explanation in the writing, should be read as referring to articles of like nature as regards being for and in use as part of the farm property. As said by the trial court, the rule of “noscitwr a sociisf’ the meaning of a word may be discovered by looking to the plain meaning of the words associated with it, applies. That is very familiar doctrine.
4. The consummated intention of defendants of placing their grantee in possession of the lumber as owner, was a sufficient appropriation of the property to their own use to render them liable in conversion, though there was no manual interference by them with such property.
By the Court. — The judgment is affirmed.